Name: Commission Regulation (EEC) No 3565/92 of 10 December 1992 amending Regulation (EEC) No 1054/73 on detailed rules for aid in respect of silkworms
 Type: Regulation
 Subject Matter: agricultural activity;  economic policy
 Date Published: nan

 Avis juridique important|31992R3565Commission Regulation (EEC) No 3565/92 of 10 December 1992 amending Regulation (EEC) No 1054/73 on detailed rules for aid in respect of silkworms Official Journal L 362 , 11/12/1992 P. 0010 - 0010 Finnish special edition: Chapter 3 Volume 46 P. 0117 Swedish special edition: Chapter 3 Volume 46 P. 0117 COMMISSION REGULATION (EEC) No 3565/92of 10 December 1992 amending Regulation (EEC) No 1054/73 on detailed rules for aid in respect of silkworms THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 845/72 of 24 April 1972 laying down special measures to encourage silkworm rearing (1), as last amended by Regulation (EEC) No 2059/92 (2), and in particular Article 2 (5) thereof, Whereas Article 3 (1) of Commission Regulation (EEC) No 1054/73 (3), as amended by Regulation (EEC) No 683/74 (4), provides in particular that silkworm rearers are to submit aid applications each year by 30 November at the latest, or forfeit the aid totally; whereas the consequences attendant on a short overrun in the deadline for the submission of aid applications as referred to above should be limited taking account of the need both for proportionality and for the aid scheme in question to operate properly; Whereas as a consequence the provisions in question should be amended and parties concerned who submit applications before a given date should qualify under the measure from the 1991/92 marketing year; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Flax and Hemp, HAS ADOPTED THIS REGULATION: Article 1 Article 3 (1) of Regulation (EEC) No 1054/73 is hereby replaced by the following: '1. Aid shall be granted to silkworm rearers who submit applications by 30 November each year at the latest, except in cases of force majeure. However, where aid applications are submitted: - no later than 31 December of the same year, two thirds of the aid shall be granted, - no later than 31 January of the following year, one third of the aid shall be granted. Rearers may submit only one application each.` Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from the 1991/92 marketing year to parties concerned who submit applications before 1 March 1993 and who provide proof to the satisfaction of the Member State concerned that they have attained the minimum production referred to in Article 2 (b) of Regulation (EEC) No 1054/73. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 December 1992. For the Commission Ray MAC SHARRY Member of the Commission